Citation Nr: 0921973	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-03 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for bilateral foot 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
heart disability.

5.  Entitlement to service connection for heart disability. 

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of colon cancer.   




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to 
December 1967 and from March 1968 to March 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2006, 
a statement of the case was issued in December 2006, and a 
substantive appeal was received in February 2007.  A Board 
hearing at the local RO was held in February 2009.  The 
record was held open for 60 days until April 2, 2009 so that 
the Veteran could submit additional medical evidence. 

Further, the August 2006 rating decision also denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU), and the Veteran's notice of 
disagreement and substantive appeal indicated that he wished 
to also appeal this issue.  However, a subsequent rating 
decision in October 2008 granted TDIU.  As this was a full 
grant of the benefit sought on appeal, this issue is no 
longer in appellate status. 

The Board notes that the issues of entitlement to higher 
ratings for peripheral neuropathy of the upper and lower 
extremities were also on appeal from the August 2006 rating 
decision.  However, in a November 2008 statement, the Veteran 
confirmed that he was satisfied with the RO's decision on 
these issues and desired to withdraw his appeal with respect 
to these issues.  Thus, there remain no allegations of errors 
of fact or law for appellate consideration of these issues.  
See 38 C.F.R. § 20.204

The issues of an increased rating for diabetes mellitus, type 
II, and service connection for eye, bilateral foot and heart 
disabilities as well as whether new and material evidence has 
been received for service connection for colon cancer are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a heart disability was denied by 
an August 2004 rating decision; a notice of disagreement was 
not received to initiate an appeal from this determination. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for heart 
disability has been received since the August 2004 rating 
decision. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied entitlement 
to service connection for heart disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
August 2004 rating decision denying service connection for 
heart disability, and thus, the claim has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue of service connection for heart disability was 
denied by the RO in an August 2004 rating decision because it 
was found not to be directly related to service, secondary to 
diabetes mellitus, or presumed related to service as it had 
not manifested within one year of discharge.  The Veteran was 
notified of this decision, but he failed to file a notice of 
disagreement initiating an appeal.  Under the circumstances, 
the Board finds that the August 2004 rating decision became 
final with respect to this issue.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Although it appears 
that the RO reopened the Veteran's claim in its October 2008 
supplemental statement of the case, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the August 2004 rating decision, additional evidence 
has become part of the record, including: private treatment 
records, Social Security Administration (SSA) records, VA 
examinations for his diabetes mellitus, February 2009 Board 
hearing testimony, and numerous statements from the Veteran.  
Based on the medical evidence of record and the Veteran's own 
statements as well as hearing testimony, there appears to be 
an indication that the Veteran's heart disability may have 
been aggravated by his diabetes mellitus. 

The Board finds that the additional evidence submitted since 
the August 2004 rating decision is new and material.  The 
evidence is not redundant of evidence already in the record 
at the time of the last final rating decision.  Further, the 
evidence is material because it relates to the unestablished 
fact of whether the Veteran's heart disability is secondary 
to his service-connected diabetes mellitus, which is 
necessary to substantiate the Veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the claim of entitlement to service 
connection for heart disability is reopened.  38 U.S.C.A. § 
5108.

The matter of compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations will be 
addressed by the Board in a future decision (if necessary) on 
the merits of the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

New and material evidence has been received to reopen the 
issue of entitlement to service connection for heart 
disability.  To that extent, the appeal is granted, subject 
to the directions set forth in the following Remand section 
of this decision.




REMAND

The most recent VA treatment records in the claims file were 
printed in April 2005.  However, in August 2007, the Veteran 
submitted an authorization form that appeared to indicate 
additional treatment at the VA.  Moreover, in his hearing 
testimony, he also appeared to indicate that he had more 
recent treatment at the VA.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain any VA treatment records from April 2005 to the 
present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet.App. 611 (1992).   

At the Board hearing, the Veteran testified that he had 
several medical appointments coming up concerning his 
disabilities on appeal.  Further, he indicated that he 
recently saw a cardiologist and had past eye appointments at 
Sears for his cataracts.  He also stated that he had 
cancerous polyps removed from his colon by a private 
physician.  However, none of these records appear to have 
been associated with the claims file.  The Board finds that 
the RO should take appropriate steps to contact the Veteran 
and request that he either submit these records or a 
completed authorization form so that the RO may obtain these 
records.  See 38 C.F.R. § 3.159(c)(1). 

With respect to the issue of an increased rating for diabetes 
mellitus, type II, the Veteran was afforded VA examinations 
in September 2006 and January 2008.  However, the claims file 
was not available at either examination.  Moreover, the 
Veteran is also claiming that his eye disability, bilateral 
foot disability, and heart disability are secondary to his 
service-connected diabetes mellitus.  However, neither 
examiner offered an opinion with respect to these 
disabilities.  Under the circumstances, the Board finds that 
another VA examination should be afforded to the Veteran to 
determine the severity of the Veteran's diabetes mellitus and 
its complications and whether the Veteran's eye disability, 
bilateral feet disability and heart disability are 
proximately due to or aggravated by the Veteran's service-
connected diabetes mellitus, type II, pursuant to 38 C.F.R. 
§ 3.310.  Further, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Accordingly, the examiner should also offer an opinion as to 
whether the Veteran's eye, bilateral foot and heart 
disabilities are directly related to service, to include 
exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to obtain copies of all VA treatment 
records from April 2005 to the present.

2.  The RO should contact the Veteran and 
request that he submit copies of the 
medical records referred to in his 
hearing testimony or a completed 
authorization form so that the RO may 
obtain them.   

3.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination to determine the severity of 
the Veteran's diabetes mellitus and its 
complications and to address the issues 
concerning secondary service connection.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  
After reviewing the claims file and 
examining the Veteran, the examiner 
should clearly delineate all disabilities 
of the eyes, feet and heart.  Further, 
the examiner should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's eye, bilateral foot 
and heart disabilities are related to 
service, to include exposure to 
herbicides?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's eye, bilateral foot 
and heart disabilities are proximately 
due to, or caused by, the Veteran's 
service-connected diabetes mellitus, type 
II?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the Veteran's eye, bilateral foot 
and heart disabilities are have been 
aggravated by the Veteran's service-
connected diabetes mellitus, type II?

4.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


